Citation Nr: 1127785	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  08-00 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a skin disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel




INTRODUCTION

The Veteran had active military service from August 1981 to November 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  By that rating action, the RO, in part, denied the Veteran's claim for service connection for a skin disability.  The Veteran appealed the RO's February 2006 rating action to the Board.

The appeal is REMANDED to the RO/Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a skin disability.  She contends that her current skin disability is a result of having worked around various chemicals/substances while serving as an aerospace ground equipment craftsman during military service.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) . 

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006). 

The Veteran's service treatment records (STRs) show that she received treatment for various skin disabilities, to include, but not limited to, contact dermatitis, dermatitis, and annular erythematous lesions on both hands.  A July 2005 pre-discharge VA examination report reflects that the Veteran complained of having rashes on her forearm as a result of having been in contact with certain substances during military service.  She related that she had been discharged from military service with a diagnosis of contact dermatitis.  A physical evaluation of the Veteran's skin was essentially within normal limits.  The examining physician entered a diagnoses of contact dermatitis and granuloma annulare by history (italics added for emphasis).  The examiner concluded that there was no current [skin] pathology identified on physical examination to support a diagnosis. 

Also of record are statements from the Veteran's service comrades, wherein they reported that they had witnessed the Veteran having rashes on her hands and that doctors on base had told her that it was from chemicals that she had worked with over the years.  (See statements, dated in April 2007, prepared and submitted by C. P. M., and G. L. T.) 

As there is evidence of treatment in service for various skin disabilities, such as contact dermatitis, the Board finds that a VA skin examination is needed to obtain an opinion as to whether any currently present skin disorder is related to the skin disabilities that were present during military service.  See 38 C.F.R. § 3.159(c)(4)(2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board is aware that some disorders, such as skin rashes, are subject to periodic exacerbations.  See Ardison v. Brown, 2 Vet. App. 405, 408 (1994) (indicating that, to the extent possible, VA should schedule an examination for a condition that has cyclical manifestations during an active stage of the disease to best determine its severity). 


Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Contact the Veteran and request that she provide the names and addresses of all medical care providers who have treated her for a skin disorder since November 2005.  After securing any necessary releases, obtain any records which are not duplicates of those in the claims files.  All records/responses received should be associated with the claims files.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  Schedule the Veteran for a VA skin examination to determine whether the nature and extent of any current skin disorder(s).  To the extent possible, the RO/AMC should schedule an examination for the skin condition during an active stage of the disease.  The claims files must be made available to the examiner for review in connection with the examination. 
   
The examiner should conduct a thorough examination of the Veteran's skin and provide a diagnosis for any pathology found.  Based on the examination and review of the record, the examiner must answer the following question: 
   
Is any currently present skin disorder(s) etiologically related to, or had its onset during, the Veteran's period of active military service or within the initial post-service year?  

The examiner is hereby informed that the Veteran's military occupational specialty during her period of active military service was an aerospace ground equipment craftsman, and that she attributes her current skin disability to duties associated thereto.

In reaching the requested opinion, the examiner is directed to comment on the Veteran's service treatment records, reflecting that she had received treatment for various skin disorders, to include, but not limited to, contact dermatitis. 
   
   The examiner is requested to provide a rationale for 	any opinion provided in a typewritten report.
   
3.  After the above-cited directives have been accomplished and all newly received evidence has been associated with the claims files, the RO/AMC must readjudicate the Veteran's claim for service connection for a skin disorder in light of all pertinent evidence and legal authority. 

If the benefit sought on appeal is not granted to the Veteran's satisfaction, send her a Supplemental Statement of the Case and give her a time to respond to it before returning the case to the Board for further appellate consideration.

The Veteran as the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


